t c memo united_states tax_court frank j ann m feraco petitioners v commissioner of internal revenue respondent thomas m feraco petitioner v commissioner of internal revenue respondent docket nos filed date james l mcdonald sr for petitioners gwendolyn c walker for respondent memorandum opinion pajak special_trial_judge these cases have been consolidated for trial briefing and opinion unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue respondent determined the following deficiencies in federal income taxes and penalties deficiency a penalty frank j ann m feraco dollar_figure dollar_figure big_number thomas m feraco dollar_figure dollar_figure big_number this court must decide whether petitioners' pro_rata shares of income and loss from their s_corporation must be taken into account in computing their taxable_income for and specifically whether frank j and ann m feraco's income should be increased by dollar_figure in and by dollar_figure in whether the income of thomas m feraco thomas should be reduced by dollar_figure in and dollar_figure in and whether petitioners’ casualty_loss in should be adjusted whether thomas had capital_gain income of dollar_figure and dollar_figure from distributions in excess of his basis in the s_corporation during and respectively whether thomas had additional unreported income of dollar_figure in whether thomas is entitled to claim schedule c expenses of dollar_figure for whether thomas is liable for self-employment_tax for and is entitled to the corresponding deduction whether petitioners are entitled to a reduction in their distributive income resulting from an amended_return filed by the s_corporation and whether petitioners are liable for the accuracy-related_penalties for and some of the facts have been stipulated and are so found petitioners resided in marietta georgia at the time they filed their petitions for clarity we have combined our findings_of_fact and opinion petitioner frank j feraco frank and his son thomas organized southern auto brokers inc southern auto a used car dealership in as a result of frank’s desire to help his son earn some money and have a business southern auto was organized as an s_corporation the articles of incorporation authorized southern auto to issue big_number shares of common_stock ten shares were issued to frank and ann m feraco on date consistent with the presentations of the parties and for simplicity we refer to the owner of these shares as frank ten shares also were issued to thomas on date prior to the incorporation of southern auto frank and thomas decided that funding would come from frank as an interest free loan and would be paid back when the business was capable of running on its own or at the dissolution of the business on date a meeting was held and the shareholders agreed to appoint bob butler bob to the board_of directors and make him vice president of southern auto the minutes stated it was also agreed to issue shares of common_stock at a par_value of dollar_figure1 per share to bob butler effective date this would result in a three way ownership of the three stockholders each owning a third of the business also bob butler would loan over time dollar_figure interest free to the business for the remainder of bob would share any profit loss on a pro_rata basis one third no stock certificate was issued to bob bob loaned southern auto dollar_figure but did not loan the remaining dollar_figure to southern auto frank believed that initially bob was able to handle the responsibilities that he had at southern auto however within a year bob’s performance became unsatisfactory among other things bob often failed to lock up the building did sloppy paperwork and neglected to comply with sales requirements and keep records bob’s performance never improved on january and frank and thomas and bob respectively signed a termination of stock purchase and or stock_option agreement between southern auto and bob none of southern auto's employees signed such an agreement the agreement states in relevant part whereas on or about date the corporation and butler entered into an agreement in the nature of a stock purchase and or stock_option agreement stock purchase agreement by which butler was to receive ten shares of common_stock one-third of the total thirty shares of common_stock of corporation and in consideration thereof was to make an interest-free_loan to the corporation over time in the amount of twenty-five thousand dollars dollar_figure and whereas butler has to date loaned only a portion of the total loan commitment that portion loaned being ten thousand dollars dollar_figure and whereas butler has not been given any certificates of stock and in fact no transfer of stock to butler has occurred and whereas the corporation and butler believe that it is in the best interest of the corporation and butler to terminate said stock purchase agreement effective immediately now therefore it is agreed as follows termination_date the aforementioned stock purchase agreement is hereby terminated effective immediately relinquishment of interest for valuable consideration the receipt of which is hereby acknowledged butler hereby assigns transfers and conveys to the corporation all of his right title or interest in said corporation along with all of his right or option to purchase or receive common_stock of the corporation refund of stock purchase_price in consideration whereof the corporation shall contemporaneously refund to butler the receipt of which is hereby acknowledged that portion of his loan to the corporation which has been received by the corporation to date in the amount of ten thousand dollars dollar_figure with no interest to be paid and will pay all commissions due and owing to butler for the month of december of as set forth in the date minutes of southern auto prior to the termination of the stock purchase agreement frank thomas and bob were to share any profit or loss of southern auto on a pro_rata basis one-third each at trial frank claimed this agreement to share profits meant they shared the gross_profit on the cars one-third each as commission the gross_profit from the cars was allegedly determined after the expenses attributable to the cars were paid which included commissions paid to salespersons but before payment of expenses such as building expenses rent and salaries of the administrative staff frank further testified that after all expenses of the business were paid the net profit would be split by the shareholders at trial frank claimed the shareholders in and were thomas and himself the testimony regarding the computation of the amounts paid to frank thomas and bob the amounts that should have been paid to each and the number of shareholders was not consistent with the written documentation further frank’s claim that the three men split the gross_profits from the sale of cars is questionable because southern auto’s sole source_of_income was the sale of cars and if all car profits were divided there would be nothing left to pay the building and other administrative expenses in practice frank usually would not take his share because of southern auto's cash-flow problems he believed that thomas and bob should take the money because they had no other source_of_income to support their families apparently thomas and bob took money from the business as they needed it on southern auto's and tax returns which were signed under penalty of perjury frank thomas and bob were listed as shareholders with their shares of income credits and deductions shown on schedules k-1 shareholder’s share of income credits deductions etc thomas doran doran a c p a prepared southern auto's tax returns for and doran said that the owners of southern auto provided the information as to the percentages of stock ownership on the schedules k-1l1 frank based the percentages on the dollar amounts that each individual actually had been paid according to an undated memo to the file signed by frank thomas and bob the corporation profits would be dispersed to the shareholders tom bob and frank based upon the actual dollars received as a percentage of the total this method of allocation was presented to two accountants at least one of whom was a certified_public_accountant who told petitioners it was acceptable to allocate the profit based on dollars received as a percentage of the total dollars distributed according to southern auto's records cash distributions to frank thomas and bob totaled dollar_figure in southern auto's distributive ordinary_income as reported on the return was dollar_figure according to southern auto's records cash distributions to frank thomas and bob totaled dollar_figure in southern auto's distributive ordinary_income as reported on the return was dollar_figure the breakdown of the recorded cash distributions is set forth under the heading of cash withdrawals the percentage derived from distributions received over total distributions is set forth under the heading of percentages the amounts reported on the schedules k-1 based on a multiplication of the percentages times net_earnings are set forth under the heading of income reported the income reported was reported on petitioners’ individual income_tax returns frank thomas bob totals cash withdrawals dollar_figure dollar_figure dollar_figure dollar_figure percentages income reported dollar_figure dollar_figure dollar_figure dollar_figure frank thomas bob totals cash withdrawals dollar_figure dollar_figure dollar_figure dollar_figure percentage sec_23 income reported dollar_figure dollar_figure dollar_figure dollar_figure southern auto had a casualty_loss of dollar_figure in which petitioners again divided based on the percentages of actual distributions they received respondent’s position is that the division of income should be based on each individual's pro_rata share of stock with the result that income is increased or decreased in rounded numbers as follows owner share jan --aug share sept -dec income less income reported increase decrease owner share jan -dec income less income reported increase decrease frank full year dollar_figure dollar_figure big_number dollar_figure frank full year dollar_figure dollar_figure big_number dollar_figure thomas full year dollar_figure __6 dollar_figure big_number dollar_figure thomas full year dollar_figure dollar_figure big_number dollar_figure bob total as of dollar_figure big_number s_ big_number sec_57 sec_638 sdollar_figure difference due to rounding bob total full year sec_46 dollar_figure sec_46 dollar_figure -- - for frank reported a casualty_loss of dollar_figure and thomas reported a casualty_loss of dollar_figure in the notices of deficiency respondent determined that the casualty losses were to be adjusted southern auto filed an amended_return for restating the gross_receipts doran who prepared the return believed the gross_receipts had been overstated a statement attached to the amended_return claims that as a result of a prior year irs examination a r of dollar_figure were included in income subsequently the actual collection of the same dollar_figure occurred in and was erroneously included in line of gross_sales we observe that both the original return and the amended_return were reported on the modified accrual basis based on amended schedules k-1 from southern auto petitioners filed amended returns and claims for refunds respondent rejected petitioners’ claims for refund respondent determined that thomas received dollar_figure and dollar_figure of capital_gain income as the result of distributions from southern auto in excess of his basis during and respectively respondent also determined that in thomas had dollar_figure of unreported schedule c income based on a bank_deposits analysis in thomas was going through a divorce he had six different checking accounts and his wife was bouncing checks so he covered checks by moving money from one account to another he claimed the dollar_figure could have been a result of the transfers but he did not identify any such transfer respondent also disallowed dollar_figure of expenses claimed on thomas' schedule c in thomas testified that he incurred these expenses on behalf of southern auto he occasionally would use his own money to have cars washed and to buy gas and parts for cars thomas did not ask to be reimbursed because he knew that southern auto had cash-flow problems based on the additional schedule c income of dollar_figure and the disallowance of dollar_figure of schedule c expenses respondent also determined that thomas’ self-employment_tax should be increased by dollar_figure and that he was entitled to an additional self-employment_tax deduction of dollar_figure sec_61 defines gross_income as all income from whatever source derived with respect to an s_corporation sec_1366 provides that in determining a shareholder's tax_liability there shall be taken into account the shareholder's pro_rata share of the corporation's items of income and deduction a shareholder's pro_rata share of any item for any taxable_year is the sum of the amounts determined by assigning an equal portion of such item to each day of the taxable_year and then by dividing that portion pro_rata among the shares outstanding on such day sec_1377 to determine whether a taxpayer is a shareholder of a corporation for federal_income_tax purposes courts look to beneficial_ownership and not merely to legal_title pahl v commissioner tcmemo_1996_176 affd 150_f3d_1124 9th cir because courts cannot successfully conjecture as to the subjective intent of the parties when determining who had beneficial_ownership the courts must rely on the objective evidence of intent provided by the parties' overt acts 55_tc_866 affd 457_f2d_1165 5th cir a taxpayer can own an interest in a corporation without holding any physical evidence thereof 209_us_365 317_f2d_61 2d cir affg tcmemo_1962_151 based on the facts of these cases we find that bob had beneficial_ownership in and was a shareholder of southern auto the date minutes of southern auto state that it was also agreed to issue shares of common_stock at a par_value of dollar_figure1 per share to bob butler effective date contrary to petitioners' argument the agreement was not an option to purchase stock in the future the stock was to be issued on date bob also agreed to loan over time dollar_figure interest free to the business however the loan of dollar_figure was not a precondition before bob became a shareholder rather it was an entirely separate event moreover there was no specific time in which he was supposed to lend the money bob was listed as a shareholder of southern auto on the schedules k-1 in and these schedules k-1 were attached to the forms 1120s u s income_tax return for an dollar_figurecorporation which were signed under penalties of perjury by frank because there was no objection to such schedules k-1 by thomas we find these schedules k-1 showed that both frank and thomas believed bob was a shareholder and treated him as such bob performed different duties than did the salespeople petitioners argued that frank thomas and bob received commissions but frank never sold any cars and the three of them took commissions on all of the sales by the salespeople such sharing of earnings is typical of owners not fellow employees bob's position as vice president and his appointment to the board_of directors are more typical of an owner than of an employee cf pahl v commissioner supra petitioners stress that stock was never issued to bob however as stated above beneficial_ownership not legal_title is controlling pahl v commissioner supra although federal tax law controls we note that under georgia law shares of stock need not be represented by certificates under section of the official code of georgia annotated ga code ann sec a here there were enough shares of stock of southern auto to be issued to bob and the board_of directors authorized the shares of common_stock to be issued ona specific date after date and until termination of the stock purchase agreement bob was consistently treated as if he were a shareholder the termination agreement states that bob was never a shareholder but this after-the-fact agreement when weighed against the other facts in these cases is not persuasive the agreement states that it is a stock purchase agreement anda number of references are made to the term stock purchase in the agreement the agreement also states that bob gave up all of his right title or interest in southern auto this statement would be unnecessary if bob were working solely for commission and had no ownership_interest we believe this is an acknowledgment that bob was more than just an employee petitioners never had any of their employees sign such a contract bob was treated as a shareholder and he received the benefits of being a shareholder we find he was a shareholder in southern auto for the last third of and for all of under sec_1366 southern auto's items of income deduction and loss must be divided pro_rata among frank thomas and bob as prescribed by sec_1377 petitioners do not contest respondent's calculations accordingly we sustain respondent's determinations as to the reallocation of southern -- - auto's income in and and the casualty_loss in thus we hold that frank’s income is increased by dollar_figure and dollar_figure in and respectively and his casualty_loss is increased by dollar_figure in thomas’ income is reduced by dollar_figure and dollar_figure in and respectively and his casualty_loss should have been reduced by dollar_figure in however with respect to thomas’ casualty_loss respondent in the applicable notice_of_deficiency erroneously concluded that thomas’ taxable_income is decrease sic by dollar_figure and compounded the error by subtracting the dollar_figure from taxable_income instead of reducing his casualty_loss from dollar_figure to dollar_figure and thereby increasing taxable_income by dollar_figure in the trial memorandum respondent first states thomas’ casualty_loss should be reduced by dollar_figure and then states his loss is dollar_figure on brief respondent states the adjustment should be dollar_figure then states the loss should be increased by dollar_figure and then states his loss is dollar_figure respondent is obviously confused with respect to this adjustment in any event we do not believe respondent has standing to raise this issue for the first time in a memorandum or on brief 31_tc_569 respondent did not amend the answer to increase the deficiency over that determined in the notice_of_deficiency accordingly we sustain respondent’s determination on this issue as set forth in the notice_of_deficiency -- - respondent determined that thomas received dollar_figure and dollar_figure of capital_gain income as the result of distributions from southern auto in excess of his basis during and respectively thomas did not address this issue at trial nor did he provide any evidence that he had a basis greater than that determined by respondent sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for this subsection sec_301 c would apply shall be treated in the manner provided in subsection b or c whichever applies southern auto did not have any accumulated_earnings_and_profits during and sec_1368 provides that if such a distribution is made by an s_corporation which has no accumulated_earnings_and_profits the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock and the amount of the distribution which exceeds the adjusted_basis of the stock shall be treated as gain from the sale_or_exchange of property in general the shareholder's basis in the stock of an s_corporation is increased by the shareholder's pro_rata share of the corporation's income decreased by the shareholder's pro_rata share of the corporation's losses and deductions and decreased by the amount of the distributions that are not includable in income in the notices of deficiency respondent determined that thomas received distributions from southern auto of dollar_figure in and dollar_figure in these figures are different from the figures in southern auto’s work papers introduced into evidence at trial one work paper indicates that in the distribution was dollar_figure and another that it was dollar_figure for the distribution was dollar_figure on brief respondent continues to contend that the correct figures are dollar_figure and dollar_figure because petitioners did not explain or substantiate the figures in the work papers we base our rulings on the amounts determined by respondent thomas’ basis at the beginning of was zero his pro_rata share of the corporation’s income of dollar_figure is to be added to his basis under sec_1367 a the distribution to thomas was dollar_figure which exceeds his adjusted_basis by dollar_figure the dollar_figure is taxable as capital_gains sec_1368 thomas’ basis at the beginning of was zero his pro_rata share of the corporation's income of dollar_figure is to be added to his basis his adjusted_basis is then reduced by dollar_figure for his pro_rata share of southern auto's casualty_loss for a total adjusted_basis of dollar_figure sec_1367 a b the distribution of dollar_figure exceeds this adjusted_basis by dollar_figure the dollar_figure is taxable as capital_gains accordingly we sustain -- - respondent's determination that thomas had capital_gain income which totaled dollar_figure and dollar_figure in and respectively under sec_6001 a taxpayer must maintain adequate books_and_records of taxable_income in the absence of adequate_records the commissioner is authorized to reconstruct a taxpayer's income by any reasonable method that clearly reflects income sec_446 a bank deposit is prima facie evidence of income and the commissioner does not need to prove a likely source of that income 64_tc_651 affd 566_f2d_2 6th cir smith v commissioner tcmemo_1993_460 respondent determined that thomas had dollar_figure of unreported income in after an analysis of thomas' bank_deposits thomas claimed that the payments may have been a transfer from one of his other accounts the burden of showing duplication is on the petitioner estate of mason v commissioner supra pincite 48_tc_213 thomas did not provide any records to support his position accordingly we conclude that thomas had dollar_figure of unreported income in respondent determined that this dollar_figure was schedule c income petitioner did not prove otherwise respondent’s determination is sustained sec_162 provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_62 allows a deduction for expenses paid_or_incurred by the taxpayer in_connection_with_the_performance_of_services as an employee under a reimbursement or other expense allowance arrangement with his employer such expenses are deductible as miscellaneous_itemized_deductions subject_to the 2-percent of adjusted_gross_income floor sec_67 respondent disallowed dollar_figure the total amount of expenses claimed on thomas' schedule c because thomas did not establish that the expenses were for an ordinary and necessary business_purpose the notice_of_deficiency stated that the expenses are employee business_expenses properly deductible as miscellaneous deductions on schedule a however you did not itemize deduction s and the standard_deduction is to your advantage at trial thomas testified that the amounts were spent for car washes gas and parts for the cars owned by southern auto these amounts properly are deductible under sec_62 as miscellaneous_itemized_deductions however thomas did not elect to itemize on his return accordingly we sustain respondent on this issue because of the additional schedule c income of dollar_figure and the disallowance of dollar_figure of schedule c expenses for thomas is liable for an increase in self-employment_tax of dollar_figure - - and an increase of his self-employment deduction of dollar_figure as determined by respondent for southern auto filed an amended form_1120s u s income_tax return for an s_corporation to reduce its ordinary_income by dollar_figure based on revised schedules k-1 from southern auto petitioners filed claims for refund respondent’s position is that these claims for refund are meritless because there was no showing that the dollar_figure actually was reported in more than tax_year no evidence was presented by petitioners to prove that fact in other words petitioners did not establish that the amount in question was reported in more than tax_year we hold that petitioners are not entitled to a reduction in their income sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 b sec_6664 c provides that no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith 469_us_241 sec_1_6664-4 income_tax regs in this case petitioners were completely inexperienced in managing the financial affairs of a business and in operating under the subchapter_s rules the board_of directors decided that southern auto's profits should be dispersed to the stockholders frank thomas and bob based upon actual dollars received as a percentage of the total this allocation was then presented to two different independent accountants at least one of whom was a certified_public_accountant who told petitioners that this was acceptable and that the board could allocate the profit as a percentage of the actual distributions petitioners pursuant to this advice provided the accountant with the actual allocations of the distributions and the other financial information from southern auto we find that petitioners reasonably relied upon the advice they received petitioners had reasonable_cause and acted in good_faith we find for petitioners as to the penalties to the extent we have not addressed any of the parties' arguments we have considered them and find them to be without merit decisions will be entered for respondent as to the deficiencies and for petitioners as to the penalties
